[***] Indicates Redacted Information Subject to a Request for Confidential
Treatment.

 

EXHIBIT 10.36

 

LICENSE AGREEMENT

 

This License Agreement (hereinafter called “Agreement”), to be effective as of
the 29th day of August, 2016 (hereinafter called "Agreement Date"), is by and
between Paul Reid, an individual having an address of 9610 NW 24 Court, Sunrise,
FL 33322 (hereinafter called “Reid”), and Caretta Therapeutics, Inc. a
corporation organized under the laws of Iowa, and having a principal place of
business at 6750 Western Parkway, Suite 200 226, West Des Moines, Iowa 50266 and
its Affiliates (hereinafter, collectively referred to as “Caretta Therapeutics”)
(together, the “Parties” and individually, a “Party”).

 

WITNESSETH:

 

WHEREAS, Reid has certain Intellectual Property including the Reid Patents
relating to cobra venom, components thereof, formulations and the use of same,
related Materials and Technical information (as defined herein);

 

WHEREAS the Company wishes to license the Reid Patents and the related Materials
and Technical Information on terms and conditions set forth herein, in order to
conduct research with the Intellectual Property and to develop, manufacture and
sell Products, as further described herein; and

 

WHEREAS, Reid wishes to license the Reid Patents, Materials, and Technical
Information to Company in consideration for the royalty payments recited herein.

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto expressly agree as follows:

 

1. DEFINITIONS AS USED HEREIN

 

1.1 "Affiliates" shall mean any corporation, partnership, joint venture or other
entity of which the common stock or other equity ownership thereof is fifty
(50%) or more owned by the Party.

 

1.2 “Field” shall include all fields involving research, and use of the
Intellectual Property including the development, making, using and selling of
Products (as defined herein) and processes related thereto.

 

 1

 



 

1.3 “Intellectual Property” shall include the Reid Patents, Materials and
Technical Information.

 

1.4 “Materials” shall mean any and all tangible physical materials of Reid
necessary for research related to, development of, making, using and selling of
Products or materials otherwise delivered to Caretta Therapeutics by Reid in
connection with this Agreement as listed in Exhibit B. Any Materials delivered
to Caretta Therapeutics not listed shall be promptly identified in an amended
Exhibit B provided by Reid to and accepted by Caretta Therapeutics.

 

1.6 “Product(s)” shall mean products or processes of Caretta Therapeutics which,
but for this license, would infringe the Reid Patents or use the Materials or
Technical Information and which fall within the Field.

 

1.7 “Reid Patents” shall mean patents and applications as set forth in Appendix
A, and all continuations, continuations-in-part, divisionals, reissues,
reexaminations, international and applications and patents claiming priority
thereto.

 

1.8 “Technical Information” shall mean know-how, processes, methodologies,
specifications, inventions developed by Reid and provided to and received by
Caretta Therapeutics which is not patented or patentable and which is
Confidential Information and is necessary or useful for the research of or use
of Intellectual Property including the development, making, using and selling of
Products and processes related thereto.

 

1.9 “Valid Claim” shall mean a claim of an issued patent or pending patent
application which has not been held unpatentable, invalid or unenforceable by an
unappealed or unappealable decision by a court or agency of competent
jurisdiction.

 

2. GRANT OF LICENSE

 

2.1 Reid hereby grants to Caretta Therapeutics and its affiliates an exclusive,
worldwide right and license to use the Intellectual Property in the Field for
the purposes of research of the Intellectual Property and to develop, have
developed, make, have made, use, sell, have sold, import, export, distribute or
otherwise exploit Products.

 

2.2 Caretta Therapeutics shall have the right to sublicense the Intellectual
Property to third parties for the purpose of research of Intellectual Property
and the making, using, selling, importing, exporting, distributing or otherwise
exploitation of Products, where such third parties’ work is under the control
and direction of Caretta Therapeutics.

 

 2

 



 

2.3 Caretta Therapeutics agrees to apply to all Products covered by the Reid
Patents the appropriate patent markings on an exposed surface of every Product
or related packaging or documentation thereto or by virtual marking or other
notice provided for at 35 USC §287. The content, form, location and language
used in such markings shall be in accordance with the laws and practices of the
United States or the jurisdiction in which such Products are sold.

 

2.4 At its expense, Caretta Therapeutics has, and shall use best efforts to
maintain during the term of this Agreement and during any time after termination
that it sells any Products, all permits, licenses, authorizations and approvals
of, and has made all applicable filings, applications and registrations with,
all governmental authorities that are necessary to enable it to sell the
Products within any country or jurisdiction. Caretta Therapeutics shall use best
efforts to comply with all applicable laws, codes, regulations, ordinances and
rules with respect to the Products promulgated by any and all federal, state,
municipal or other legislative bodies, courts or agencies having jurisdiction
over the business of Caretta Therapeutics, over products of the nature of the
Products or over the procurement, storage or use of any of the equipment,
materials or supplies utilized by Caretta Therapeutics in connection therewith.

 

2.5 Use of the Reid Patents, Material and Technical Information by Reid for
research purposes only shall not be considered a breach of this Agreement.

 

2.6 If Caretta Therapeutics decides to abandon or forego distribution of
Products in a particular country, it will so notify Reid at least sixty days
(60) prior to such abandonment and allow Reid the opportunity to distribute
Products at his own expense and control under the U.S. registered trademark used
by Caretta Therapeutics in association with the Products without payment by Reid
to Caretta Therapeutics. Sales of less than $60,000.00 annually for 2
consecutive years shall constitute abandonment or the foregoing of distribution
of products in a particular country.

 

3. PAYMENTS

 

3.1 In consideration of the foregoing, Caretta Therapeutics agrees to pay to
Reid the greater of a royalty rate of one dollar and twenty cents ($1.20) for
each Product sold, or sixty thousand dollars ($60,000) per year while this
Agreement is in effect. All payments to Reid shall be nonrefundable. Payments to
Reid shall continue for a minimum of twelve (12) years from the Agreement Date.

 

3.2 Caretta Therapeutics agrees to forward to Reid within forty-five (45) days
after the end of each quarter (ending March 31, June 30, September 30 and
December 31) a statement showing the number of Products sold during the
preceding calendar quarter together with a computation of the royalties due and
payment for all such royalties. All royalty payments due shall be expressed in
and paid in United States of America currency, without deduction of exchange,
collection or other charges, to Reid, by check or by wire transfer (along with
applicable wire transfer fees) to the account of Reid at such bank as Reid may
from time to time designate by notice to Caretta Therapeutics.

 

 3

 



 

3.3 In the event that any payment due hereunder is not made when due, the
payment shall accrue interest beginning on the tenth day following the due date
thereof, calculated at the rate of one (1.0%) per month on the date said payment
is due, the interest being compounded on the last day of each calendar quarter,
provided, however, that in no event shall said annual interest rate exceed the
maximum legal interest rate for corporations. Each such payment when made shall
be accompanied by all interest so accrued. Said interest and the payment and
acceptance thereof shall not negate or waive the right of Reid to seek any other
remedy, legal or equitable, to which it may be entitled because of the
delinquency of any payment.

 

3.4 Caretta Therapeutics shall be responsible for all taxes, charges and duties
imposed by governments and authorities in connection with the manufacture, sale,
use and delivery of any Products, and all other taxes imposed by government
except for Reid’s income taxes imposed by any country or local government.

 

4. RECORDS AND INSPECTION

 

Caretta Therapeutics shall maintain or cause to be maintained a true and correct
set of records pertaining to the sales of the Products sold by Caretta
Therapeutics under this Agreement. During the term of this Agreement and for a
period of two (2) years thereafter, Caretta Therapeutics agrees to permit an
accountant selected by Reid and reasonably acceptable to Caretta Therapeutics to
have access during ordinary business hours to such records as are maintained by
Caretta Therapeutics as may be necessary, in the opinion of such accountant, to
determine the correctness of any report and/or payment made under this
Agreement. The cost of any inspection shall be borne by Reid, except that
Caretta Therapeutics shall bear the cost of any inspection which reveals that
royalties were underpaid by 10% or more of the total amount due for the time
period which the inspection covered. Termination of this Agreement shall not
affect the right of Reid to receive royalties and statements of account from
Caretta Therapeutics covering the sale of Products during the term of this
Agreement or sales made during the six (6) months following the termination of
this Agreement.

 

5. PROSECUTION OF PATENT APPLICATIONS AND LITIGATION OF PATENTS

 

5.1 The patent applications identified in Exhibit A shall be prosecuted at the
sole control and expense of Reid other than as provided in section 5.2 and 5.3
below. Caretta Therapeutics agrees that it shall cooperate in the prosecution of
such patents including signing any necessary documents or providing copies of
data already created in order to advance such prosecution. Reid will promptly
copy Caretta Therapeutics on all correspondence and prosecution documents
regarding the patent applications and provide Caretta Therapeutics at least
forty-five (45) days to review and comment on prosecution matters. Reid will
thoughtfully consider Caretta Therapeutics comments on prosecution matters and
suggestions regarding in which countries a patent application should be filed.
If Reid decides to abandon or forego prosecution of an application in a
particular country, he will so notify Caretta Therapeutics at least sixty days
(60) prior to such abandonment and allow Caretta Therapeutics the opportunity to
take over prosecution of the application at its own expense and control, and to
grant a perpetual royalty-free license in the territory where the application
was filed, or the option of accepting assignment of the application in that
particular country without further payment by Caretta Therapeutics.

 

5.2 Caretta Therapeutics will have the right to initiate any legal action
against a third party infringer of any of the Reid Patents, including those
listed in Exhibit A or an application or continuing application of same which
has matured into a patent, in its own name and at its sole control and expense.
Should Caretta Therapeutics elect to initiate legal action against such third
party, Reid agrees to join the legal action as a party plaintiff and to
cooperate in the legal action. Neither Party will consent to the entry of any
judgment or enter into any settlement with respect to such action or suit
without the prior written consent of the other, which will not be unreasonably
withheld, if such judgment or settlement would adversely impact, enjoin or grant
relief against the other Party.

 

 4

 



 

5.3 Within [***] of the last date of execution of this Agreement by a Party,
Reid agrees to [***].

 

(i) [***]

 

(ii) [***]

 

(iii) [***]

 

5.4 In the event Reid [***] as set forth in Section 5.3 above Caretta
Therapeutics agrees to reimburse Reid for all reasonable attorney and filing
fees associated therewith.

 

5.5 It is agreed that if Caretta Therapeutics or any of its employees or
officers or third parties working under control and/or direction of Caretta
Therapeutics shall make any inventions, improvements, modifications, updates
and/or further develop any Product which is covered by the any claim of the Reid
Patents, such improvements, modifications, updates and/or further developments
(collectively “Improvements”) shall be promptly disclosed to Reid. Inventorship
shall determine ownership as provided for under U.S. patent laws. In the event
the Improvements are jointly invented by Reid and an employee, officer or third
party working under control and/or direction of Caretta Therapeutics (“Caretta
Therapeutics Improvement”), Caretta Therapeutics shall have an option for an
exclusive world-wide sublicensable license from Reid to rights in any patentable
joint invention, and the parties will negotiate in good faith for consideration
payable to Reid for such exclusive license. The parties will mutually agree on
matters regarding patent counsel and prosecution of the patents and shall share
costs.

 

In the event the Improvements are solely invented by an employee, officer or
third party working under control and/or direction of Caretta Therapeutics, Reid
shall have a non-exclusive world-wide non-sublicensenable license for research
purposes only. Caretta Therapeutics will be solely responsible for prosecution
of all patent filings to a Caretta Therapeutics Improvement and all costs
related thereto.

 

6. TERM AND EXPIRATION

 

Unless earlier terminated as hereinafter provided, the license shall extend for
the life of the last to expire or abandonment of the Reid Patents and shall then
expire automatically. After such expiration, Caretta Therapeutics shall be
granted a fully paid perpetual world-wide non-exclusive license to the Materials
and Technical Information.

 

7. TERMINATION

 

7.1 In the event of default or failure by Caretta Therapeutics to perform any of
the terms, covenants or provisions of this Agreement, Caretta Therapeutics shall
have sixty (60) days after the giving of written notice of such default by Reid
to correct such default. If such default is not corrected within the said sixty
(60) day period, Reid shall have the right, at its option, to cancel and
terminate this Agreement.



 5

 



 

 

7.2 Reid shall have the right, at its option, to cancel and terminate this
Agreement in the event that Caretta Therapeutics shall (i) become involved in
insolvency, dissolution, bankruptcy or receivership proceedings affecting the
operation of its business or (ii) make an assignment of all or substantially all
of its assets for the benefit of creditors, or in the event that (iii) a
receiver or trustee is appointed for Caretta Therapeutics and Caretta
Therapeutics shall, after the expiration of thirty (30) days following any of
the events enumerated above, have been unable to secure a dismissal, stay or
other suspension of such proceedings.

 

7.3 Caretta Therapeutics shall have the right to terminate this Agreement by
giving thirty (30) days written notice thereof to Reid.

 

7.4 Upon the termination of this Agreement pursuant to Sections 7.2 to 7.3,
Caretta Therapeutics shall promptly cease accepting any new orders for Products
and shall have six (6) months from the date of termination within which to sell
(i) Products already manufactured that are subject to orders accepted prior to
the date of termination and (ii) Products that are in the process of manufacture
as of the date of termination. Sales of Products after the date of termination
shall be subject to the same payment of royalties to Reid as Products sold
during the term of the Agreement. After six (6) months from the date of
termination, Caretta Therapeutics shall cease all sales of the Products. For
termination under any other section, Caretta Therapeutics shall immediately
cease sales of all Products. In the event of termination of this Agreement
pursuant to Sections 7.1 to 7.3 or Section 11.12, all rights to the Intellectual
Property other than Caretta Therapeutics Improvements as per section 5.3 shall
revert to Reid. At the date of any termination of this Agreement, Caretta
Therapeutics shall, at Reid’s option, destroy or return the Material.

 

7.5 No termination of this Agreement shall constitute a termination or a waiver
of any rights of either Party against the other Party accruing at or prior to
the time of such termination. The obligations of Sections 3, 4, 5, 9 and 11
shall survive termination of this Agreement.

 

8. ASSIGNABILITY

 

This Agreement shall be binding upon and shall inure to the benefit of Reid and
its assigns and successors in interest, and shall be binding upon and shall
inure to the benefit of Caretta Therapeutics and the successor to all or
substantially all of its assets or business to which this Agreement relates, but
shall not otherwise be assignable or assigned by either Party without prior
written approval by the other Party being first obtained. Notwithstanding the
foregoing, however, Caretta Therapeutics shall have the right to assign all of
its rights, duties and obligations under this Agreement to any Affiliate of
Caretta Therapeutics, whether in connection with a merger, consolidation or
otherwise, or to any person acquiring all or substantially all of the assets of
Caretta Therapeutics, whether pursuant to a merger, consolidation or otherwise.
Such assignee shall promptly notify Licensor of the occurrence of any such event
and agree to be bound by all the terms and conditions of this Agreement.

 

 6

 



 

9. CONFIDENTIAL INFORMATION

 

The Parties agree they and their officers, agents, consultants, employees and
affiliates will not disclose, publish or use for purposes other than stated
herein without the other Party’s prior written consent any trade secret,
confidential technology or business information of the other (“Confidential
Information”) to any third party. Obligations of confidentiality shall survive
expiration or termination of this Agreement for a period of five (5) years
unless such information is identified as trade secret, in which case
confidentiality shall be maintained until no longer subject to trade secret
protection through no fault of the receiving Party. The obligations here shall
not apply to the following:

 

i. is now or later becomes, through no fault of the receiving Party, generally
known or available to the public;

 

ii. information which a Party can prove is already in its own possession at the
time of disclosure and which was not acquired from the other party directly or
indirectly;

 

iii. information which a Party can prove was independently developed without use
of Confidential Information received from the other Party;

 

iv. information rightfully acquired from a third party with the right to make
such disclosure who did not obtain it under an obligation of confidentiality;

 

v. where the other Party agrees in writing to waive confidentiality obligations
of this agreement;

 

vi. is required to be disclosed by operation of law, governmental regulation or
court order, provided the receiving Party gives the disclosing Party notice of
such required disclosure prior to making such disclosure, and the receiving
Party uses all reasonable effort to secure confidential protection for such
information.

 

It is further understood and agreed that specific information disclosed
hereunder shall not be deemed to be within any one or more of the foregoing
exceptions merely because it is embraced by more general information that is
within any one or more of the exceptions.

 

10. NOTICES

 

All notices, reports or communication pursuant to this Agreement shall be sent
to such Party via (i) United States Postal Service certified mail, return
receipt requested, postage prepaid, (ii) overnight courier, or (iii) facsimile
transmission, addressed to it at its address set forth below or as it shall
designate by written notice given to the other Party. Notice shall be
sufficiently made or given (a) on the date of mailing or (b) when a facsimile
printer reflects receipt.

 

In the case of Reid:

9610 NW 24 Court, Sunrise, FL 33322

 

In the case of Caretta Therapeutics:

6750 Western Parkway, Suite 200 226

West Des Moines, IA 50266

Phone: (515) 274-9087

 

 7

 



 

11. ADDITIONAL PROVISIONS

 

11.1 Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of Iowa.

 

11.2 Force Majeure. No liability hereunder shall result to a Party by reason of
delay in performance caused by force majeure, that is circumstances beyond the
reasonable control of the Party, including, without limitation, acts of God,
fire, flood, war, terrorism, civil unrest, labor unrest, or shortage of or
inability to obtain material or equipment.

 

11.3 Relationship. Caretta Therapeutics and Reid are independent contractors.
Nothing in this Agreement or the course of dealing of the parties shall be
construed to constitute the Parties hereto as partners, joint ventures or as
agents or distributors for one another, or as authorizing any Party to obligate
the other in any manner.

 

11.4 Entire Agreement. The terms and conditions herein constitute the entire
agreement between the Parties and shall supersede all previous agreements,
either oral or written, between the Parties hereto with respect to the subject
matter hereof. No agreement of understanding bearing on this Agreement shall be
binding upon either Party hereto unless it shall be in writing and signed by the
duly authorized officer or representative of each of the Parties and shall
expressly refer to this Agreement.

 

11.5 Warranty of Right and Authority. Each of the Parties represents and
warrants to the other that it has the full right and authority to enter into
this Agreement, and that it is not aware of any impediment which would inhibit
its ability to perform the terms and conditions imposed on it by this Agreement.
Nothing contained herein shall be interpreted as a warranty, express or implied
as to the patentability, enforceability or validity of any patent application or
patent owned or controlled by either Party.

 

11.6 Further Acts and Instruments. Each Party agrees to execute, acknowledge and
deliver such further instruments and do all such other acts as may be necessary
or appropriate to effect the purpose and intent of this Agreement.

 

11.7 Severability. In the event any one or more of the provisions of this
Agreement should for any reason be held by any court or authority having
jurisdiction over this Agreement or either of the Parties hereto to be invalid,
illegal or unenforceable, such provision shall be reformed within the
jurisdiction of such court or authority to as nearly approximate the intent of
the parties as possible, and if the provision is unreformable the Parties shall
meet to discuss what steps should be taken to remedy the situation; otherwise
and elsewhere this Agreement shall not be affected.

 

11.8 Captions. The captions to this Agreement are for convenience only and are
to be of no force or effect in construing or interpreting the provisions of this
Agreement.

 

11.9 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

11.10 Interpretation. This Agreement has been jointly prepared by the Parties
and their respective legal counsel and shall not be strictly construed against
either Party.

 



 8

 



 

11.11 Cooperation. Reid agrees that he shall be responsible for the production
of (a) sufficient quantities of clinical-grade drug (topical, oral, other
formulations) to allow Caretta Therapeutics to conduct early-stage clinical
trials in North America (FDA pathway), and (b) sufficient quantities of
homeopathic oral formulations that are ready for sale and distribution in Asia
(homeopathy pathway).  Reid further agrees that he will cooperate with Caretta
Therapeutics to build a robust patent estate covering the use of venom-derived
drugs to treat diseases/syndromes/conditions in which pain is a common or
primary symptom.  Reid will agree to prepare and file multiple provisional
patent applications, as needed, and Caretta Therapeutics will reimburse Reid
fully for all patent prosecution costs.  Caretta Therapeutics will be
responsible for designing and conducting IND-enabling, preclinical animal
studies as well as clinical trials, using the drugs furnished by Reid, including
selection of principal investigator(s) and research site(s). Reid agrees to
assist Caretta Therapeutics in the drafting of regulatory filings and
discussions with the FDA, especially with regard to product characterization and
quality control, compliance with Good Manufacturing Practices, inspection of
manufacturing facilities, and other product-related issues. Caretta Therapeutics
acknowledges that Reid has represented that in order to properly manufacture and
market the Products, Caretta Therapeutics must budget a minimum of $2.5 million
with at least 60% of that budget dedicated to marketing of Products during the
thirty (30) months following the Agreement Date. Marketing shall include, but is
limited to, Internet, news print, radio, television, sponsorships and clinical
studies. Caretta Therapeutics acknowledges that the commitment to a budget is a
material inducement for Reid to enter into this Agreement. The parties agree
that they shall collaborate, in good faith, within 60 days of the Agreement
Date, to formulate a suitable budget for the manufacture and marketing of the
Product (the “Budget”). In the event Caretta Therapeutics fails to abide by the
Budget, and such failure is not cured within 60 days, provided Reid has not
breached this Agreement, it shall be considered a material breach of this
Agreement pursuant to which Reid can terminate upon written notice after the
expiration of the foregoing cure period. In the event Reid breaches the terms of
this Agreement, by failure to consult, cooperate or otherwise, upon written
notice, with a 30 day cure peiod, Reid shall be prohibited from pursuing the
advancement of the Product, or any development of the above described patents,
unless and until Reid repays Caretta Therapeutics all monies it has provided for
the development and marketing of the Product.

 

 9

 



 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in multiple originals by their duly authorized officers and
representatives on the respective dates shown below, but effective as of the
Agreement Date.

 

Dr. Paul Reid Caretta Therapeutics, Inc.

 

Name: ____________________ Name: ______________________

 

Title: _____________________ Title: _______________________

 

Date: _____________________ Date: _______________________

 

EXHIBIT A

 

PATENTS

 



Title

Country

Application Number

Publication number

Composition and method for oral delivery of cobra venom

US

USSN 14/04382

US20140030354

Composition and method for oral delivery of cobra venom

Canada

CA20102806790

CA20102806790

Composition and method for oral delivery of cobra venom

China

CN2010844674

CN102573861

Composition and method for oral delivery of cobra venom

International PCT

PCT/US2010/044290

WO2011017354

Novel skin care formulation

International PCT

PCT/US2014/053738

WO 2015/031903

Novel skin care formulation

Singapore

SG11201602332R

SG11201602332R

Novel skin care formulation

Hong Kong

16107855.1

N/A

Novel skin care formulation

India

201627008859

N/A

Novel skin care formulation

China

201480055211.3

CN105682667A

Novel skin care formulation

Malaysia

PI2016701137

N/A




 

 10

 



 

EXHIBIT B

MATERIALS

 



Production

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Packaging

[***]

[***]

[***]

[***]

[***]

[***]

Support Data

[***]

[***]

[***]

[***]

[***]

[***]

Regulatory

[***]

[***]

[***]

Clinical

[***]

[***]

[***]

Reference literature

[***]

[***]

Marketing

[***]



 



11



 